Appeal from an award of compensation made by the Workmen’s Compensation Board to an injured employee. The employer operated a bakery plant in New York City in the vicinity of 11th Avenue between 50th and 52nd Streets. Claimant was employed as a route man to deliver baked goods in a truck to various stores. He was required to go to work at an early hour in the morning and did not eat breakfast at home. He was assigned to a specific bin at a loading platform and on occasion had to wait until another truck ahead of him was loaded. On the morning of the accident he did not go first to the place where his truck was garaged but went directly to his loading bin. Finding it occupied he went to a restaurant some four blocks away to get his breakfast. On his way back he was struck by an automobile and injured. The issue of course is whether the accident arose out of and in the course of claimant’s employment. We think it was well within the factual powers of the board to find that it did. There is evidence that it was a custom and practice of route men to go out for breakfast when they were compelled to wait as other trucks were being loaded; that this practice was known to the employer and no objection was made against it. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.